Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 5/3/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
36. Chen, Shiyi et al. “Lattice Boltzmann Method For Fluid Flows,” Annual Review, Fluid Mech. 1998, 30; 329-364 – was not filed in the IDS. See 37 CFR 1.98(a)(2). This reference was found independently during search, and has been added to the action as pertinent art. No further action is required.
The reference 48. Inamura; “Lattice Bolzmann Method-New Fluid simulation Method” Bussei Kenkyu (materials research), November 20, 2001, vol. 77, No. 2. Pp. 192-232 – is not translated nor is a concise explanation provided. See 37 CFR 1.98(a)(3).
49. Shima; “Basic Study for Application of LBM to Material Movement in Concrete”, Proceedings of the Japan Concrete Institute, June 8, 2001; Vo. 23, No. 2, pp. 817-822 – is not translated nor is a concise explanation provided. See 37 CFR 1.98(a)(3).
60. International search Report and Written Opinion; PCT/US2014/049129, Nov. 17, 2014; 6pp – was not filed. See 37 CFR 1.98(a)(2). I reviewed the ISR for PCT/US2014/049129 independently. It was filed 09/18/2015. U.S. 2019/0030534 (Reich), U.S. 2013/0116997 (Sun) , U.S. 6,915,245 (Hinton), U.S. 5,848,260 (Chen), and  U.S. 7,209,873 (Kliegel) have all been reviewed, and “Lattice Boltzmann Method for Fluid flows” (Chen) has been added to the record, so no further action is required. 
66. Chen & Ohashi, “The foundation and its application of lattice Boltzmann method,” Simulation, Nippon-Steel Technical Information Center, Ltd, September 15, 1998, Vol 17, No. 3, p. 43-49 – was not filed. See 37 CFR 1.98(a)(2).
68. Nourgaliev et al. “The lattice Boltzmann equation method: theoretical interpretation, numerics and implications,” International Journal of Multiphase Flow 29 (2003), pages 117-169 – is assumed to be the same as 52, and no further action is required. If this is a different reference, it must be filed separately pursuant to 37 CFR 1.98(a)(2).
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number 16 is not described in the specification and must therefore be removed from FIG. 1.
Reference number 319’ in the box labeled - Advection of entropy states 308’ to 319’ - is not described in the specification. Reference number 319’ should be changed to 316’.
Reference number 319 in the box labeled – Evaluate with Entropy solver – is not described in the specification. Reference number 319 should be changed to 318’.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference number 40 is described in the specification at page 9 paragraph 3 line 1, but is not shown in the drawings. Reference character 40 must therefore be added to FIG. 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because
Reference character “314” has been used to designate both “move from voxels to voxels in the normal advection stage”, (see seventh box down on the left side of the page in FIG. 9), and “move from voxels to voxels in the entropy advection stage” (see furthest box to the right of the page in FIG. 9). The box labeled 314 on the left and the box labeled 314’ should remain to indicate these analogous processes, while the box labeled 314 on the far right should be removed.   


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because of the following informalities:
On page 8 paragraph 1 line 1, “entropy solver 34a” should read “entropy solver 34b”.
On page 9 paragraph 1 line 5, “bus system 11” should read “bus system 22”. 
On page 10 paragraph 1 lines 3-4, “The process 46 (see FIG. 2) performs a collision operation 46a,” should read “The process 46 (see FIG. 2) performs simulation 46a with a collision operation,”.
On page 26 paragraph 3, all of the references to Equation I.1, I.2, I.3, and I.4 should be changed to equations 1, 2, 3, and 4.
On page 27 paragraph 1 line 1, the first word “(1204)” should be “(1203)”.
Appropriate correction is required.



Claim Objections
Claims 5, 9, 11, 14, 19, and 21 are objected to because of the following informalities: 
Claim 5 is missing a semicolon at line 4. 
Claims 9 and 19 are missing a period at the end.
Claim 11 has the language “to simulating” in the preamble, which is not idiomatic English. The claim should read “for simulating” or “to simulate”.
Claim 14 line 2 has a misplaced comma. “calculate, higher order error terms…” should read “calculate higher order error terms…”.
Claim 21 has the limitation “to configured” in the preamble. The claim should read “to configure”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “the one or more processor devices to:” in claim 11 line 5 invokes 35 U.S.C. 112(f). Under (A), the claim limitation uses the generic placeholder “device to”, see MPEP 2181(I)(A); under (B), the claim limitation uses the functional language “to simulate activity…”, “to store…”, and “to simulate a time evolution of entropy…”; and under (C), the claim limitation is not modified by sufficient structure to perform the claimed functions. The limitation “the one or more processor devices to:” will therefore be interpreted as “a processor (or multiple processors)”, (Specification [page 28 paragraph 2 lines 1-2]) which includes “…both general and special purpose microprocessors, and the sole processor or one of multiple processors of any kind of computer or computing device.” (Specification [page 28 paragraph 2 lines 9-11]).
The limitation “a computing system to” in claim 21 line 3 invokes 35 U.S.C. 112(f). Under (A), the claim limitation uses the generic placeholder “system to”, see MPEP 2181(I)(A); under (B), the claim limitation uses the functional language “to simulate activity…”, “to store…”, and “to simulate a time evolution of entropy…”; and under (C), the claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The terminology “heat source” (see for example claim 1 line 14) and “heat source term” (see for example claim 5 line 1) are important limitations that should be construed differently under a broadest reasonable interpretation in light of the specification (See MPEP 2111). Examiner considers their plain meaning in view of the different terminology used in the claims and the following phrases in the specification,
In reference to equation 7, “Qs
In reference to step 58 of FIG. 3, “The computer subsequently determines 58 outgoing distributions as a product of the collision operation Eq. 7 and the additional heat source Qs”, (Specification [page 10 paragraph 2 line 7]).
In reference to steps 64 and 68 of FIG. 3, “The additional heat source term 64 is computed and added 66 to the second states and is the result of the computer calculating the effect of the additional heat source heating the fluid by fluid viscosity and heating the fluid by fluid conduction. The entropy diffusion is calculated by the computer, and a result of the calculated entropy diffusion is removed 68 from the additional heat source term.”, (Specification [page 10 paragraph 3 lines 3-7]). 
In addition, FIG. 3 drops the word “heat” from each term.
For added context, (Eq. 8) of the provisional appears to have variables representing both limitations, heat source being the variable Q or qi and heat source term being φi, (Provisional [page 4]), which corresponds to the modified heat source term described in equation 2 (Provisional [page 2]). The corresponding equations in the specification seem to have combined the two terms - see for example equation 7 with a Qs term for heat source (Specification [page 8]), but then equation 11 (Specification [page 10]) has heat source term Qs given the same definition as φi from the provisional. The equations from the provisional and the specification thus don’t correspond well. For purposes of claim interpretation the provisional will not be used to limit the scope of any claim language.
From these passages and FIG. 3, it is clear that the limitation “heat source” and “heat source term” are being used in reference to equations modeling a physical process, but likely different equations at different stages in a calculation process. The modifier “addition” or “additional” is used to differentiate from a collision operation or operator. Because of the slight changes in word choice, no one passage seems to be a lexicographic definition. The definition of source is “1a: a generative force”, (see “Source.” 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, claim 1 recites the limitation "the collision operation" in lines 11 and 13.  There is insufficient antecedent basis for this limitation in the claim because “collision operation” has not yet been introduced. A formulaic way to overcome this rejection, would be to change the first 
The first limitation that references the collision operation is supported in the specification as “collecting 52 an incoming set of distributions from neighboring mesh locations from the collision operation” (Specification [page 10 paragraph 2 line 2]; and FIG. 3), which refers back to collision operation 46a, (Specification [page 10 paragraph 1 line 4]). Note that the preposition “for the collision operation” in claim 1 (Claims filed 2/13/2019 [claim 1 lines 10-11]) is different than the preposition used in the specification of “from the collision operation” (Specification [page 10 paragraph 2 line 2]; see also box 52 in FIG. 3).
The second limitation that references the collision operation is supported in the specification as “The computer subsequently determines 58 outgoing distributions as a product of the collision operation Eq. 7 and the additional heat source Qs”, (Specification [page 10 paragraph 2 line 7]), which is referring back to the “regularized collision operator” of equation 7 (Specification [page 8 paragraph 4 lines 1-2]). Because the two collision operations are different, they need an additional modifier to avoid indefiniteness.
In claim 1 line 12, the term “each location” could be referring back to “each mesh location in the mesh” at lines 5-6; “neighboring mesh locations” at line 10; or to “locations” that are inherently introduced by introduction of a “mesh” in claim 1 line 3. A reading of the specification indicates that the locations are intended to be inherently introduced by introduction of the mesh at claim 1 line 3, (see 
For purposes of examination, the limitation will be interpreted as:
1. A method for simulating fluid flow on a computer, with the method comprising: simulation activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh; 
storing, in a computer accessible memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulating a time evolution of entropy of the flow by 
collecting incoming set of distributions from neighboring mesh locations from a first collision operation; 
calculating by the computer scalar values in each location in the mesh; 
determining outgoing distributions as a product of a second collision operation and addition of a heat source; and 
modifying the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.

Claim 2 recites the limitation "simulating time evolution of the entropy quantity" in line 4. There is insufficient basis for this limitation in the claim as written because “the entropy quantity” has not previously been introduced. As written the second limitation of the claim could be read as an additional step entirely from claim 1 line 9 of “simulating a time evolution of entropy of the flow by” OR merely as a further narrowing of that step. Because there are not multiple “simulating a time evolution of entropy” steps in the supporting sections of the specification (e.g. Specification [page 2 paragraph 1 
“2. The method of claim 1 wherein the simulating activity of the fluid across the mesh comprises simulating the fluid wherein simulating the time evolution of the entropy is based in part on a second set of discrete lattice speeds.”

Claim 3 recites the limitations "the second set of discrete lattice speeds" and “the first set of discrete lattice speeds” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because the claim on which it depends does not include these limitations. For purposes of examination, claim 3 will be interpreted as:
“3. The method of claim [[1]] 2, wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds.”

Claim 4 recites the limitation “the collision operator” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim because “collision operator” has not yet been introduced. The limitation “collision operator” refers to a specific term in an equation whereas “collision operation” refers to a process. Based on a reading of the specification, “the collision operator” is related to the “normal collision operator” (Specification [page 10 paragraph 3 line 3]) which likely is in reference the “collision operation” of simulation step 46a (Specification [page 10 paragraph 1 line 4]). Therefore, for purposes of examination, claim 4 will therefore be interpreted as:
4. The method of claim 1 further comprises: calculating by the computer, higher order error terms from incoming lattice set vectors; determining average values of the higher order error terms; and a first collision operator of the first collision operation.

With respect to claim 5, claim 5 recites the limitation "the additional heat source term" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the additional heat source term has not yet been introduced. The terms “heat source” and “heat source term” are use differently in the specification, (Specification [page 10 paragraph 3 lines 3-6]).
Similarly, claim 5 recites the limitation "the second states" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the second states have not yet been introduced.
 For purposes of examination, claim 5 will be interpreted as:
5. The method of claim 1, wherein the simulating a time evolution of entropy of the flow further comprises an additional heat source term that is computed and added to a set of second states, and the method further comprises: calculating, by the computer, an effect of heating by fluid viscosity and heating by fluid conduction; and calculating, by the computer, the entropy diffusion and removing this from the additional heat source term.

Claim 7 recites the limitation "the Lattice Boltzmann entropy solver" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 7 will be interpreted as:
7. The method of claim 1, wherein the simulating the time evolution of entropy of the flow is performed by a Lattice Boltzmann entropy solver that avoids a second order velocity term.

Claim 8 recites the limitation “the collision operator” in line 1. There is insufficient antecedent basis for this limitation in the claim. Based on a reading of the specification, “the collision operator” is 
8. The method of claim 1, wherein a second collision operator of the second collision operation involves a non-equilibrium computation without any second order terms in velocity.

Claim 9 recites the limitation “those states” in line 2. There is insufficient antecedent basis for this limitation in the claim. Based on the claim alone “those states” is referring to the momentum states of claim 1. However, from the specification (Specification [page 2 paragraph 1 lines 1-8]), it is clear that “second set of discrete lattice speeds” and “second states” are being used interchangeably.
In claim 9 line 5, “x is direction ci is velocity of states”, the limitation is missing a comma, and is directly contradicting both the plain meaning of x being location and the specification’s definition of x being location, (see Specification [page 4 paragraph 1 line 10]).
In claim 9 line 6, the limitation “V is” is an incomplete clause and missing a comma. From the specification, it is clear that V is velocity, (Specification [page 7 paragraph 2 line 6]).
In claim 9 line 7, “the Qs is the additional heat source” is indefinite because it could be referring to the “addition of a heat source” of claim 1, or could simply be referring to the heat source term “Qs” that was introduced in claim 9. A strict adherence to antecedent basis interpretation would have the definition of Qs referring to the heat source in claim 1, but the other variables also use “the” to describe what they are referring to. Thus, the use of “the” in “the additional heat source” is likely unintentional. 
 For purposes of examination, claim 9 will be interpreted as:
i, to represent a time evolution of those lattice vectors being given by
            
                
                    
                        q
                    
                    
                        i
                    
                
                
                    
                        x
                        +
                        
                            
                                c
                            
                            
                                i
                            
                        
                        ∆
                        t
                        ,
                         
                        t
                        +
                        ∆
                        t
                    
                
                =
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
                
                    
                        x
                        ,
                        t
                    
                
                +
                
                    
                        1
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        τ
                                    
                                    
                                        q
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        V
                                    
                                    
                                        p
                                    
                                
                            
                        
                        ∙
                        
                            
                                
                                    
                                        Π
                                    
                                    ˘
                                
                            
                            
                                q
                            
                            
                                n
                                o
                                n
                                -
                                e
                                q
                            
                        
                    
                
                +
                
                    
                        Q
                    
                    
                        s
                    
                
            
        
i are lattice vectors, x is  location, ci is velocity of states, Δt is a change in time t,             
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
            
        (x,t) is lattice vectors at equilibrium, τq is a relaxation time, V is velocity,             
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         is a non-equilibrium contribution, p is pressure, and QS is  an additional heat source.

Claim 10 recites the limitation "the collision operator" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the collision operator is not introduced in claim 1, claim 9, or claim 10.
Additionally, by comparison of equation 7 (Specification [page 8]), equation 13 (Specification [page 11]), and equation 14 (Specification [page 11]), it seems an equal sign is missing from the equation in claim 10.
Given the interpretation of claim 1 above, for purposes of examination, claim 10 will be interpreted as:
10. The method of claim 9, wherein  a second collision operator of the second collision operation is related to:

            
                
                    
                        
                            
                                Π
                            
                            ˘
                        
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
                =
                
                    
                        δ
                        -
                        
                            
                                v
                                v
                            
                            
                                R
                                T
                                +
                                
                                    
                                        v
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ∙
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         .
	___
With respect to claim 11, claim 11 recites the limitation "the collision operation" in lines 13 and 15.  There is insufficient antecedent basis for this limitation in the claim because “collision operation” 
The first limitation that references the collision operation is supported in the specification as “collecting 52 an incoming set of distributions from neighboring mesh locations from the collision operation” (Specification [page 10 paragraph 2 line 2]; and FIG. 3), which refers back to collision operation 46a, (Specification [page 10 paragraph 1 line 4]). Note that the preposition “for the collision operation” in claim 1 (Claims filed 2/13/2019 [claim 1 lines 10-11]) is different than the preposition used in the specification of “from the collision operation” (Specification [page 10 paragraph 2 line 2]; see also box 52 in FIG. 3).
The second limitation that references the collision operation is supported in the specification as “The computer subsequently determines 58 outgoing distributions as a product of the collision operation Eq. 7 and the additional heat source Qs”, (Specification [page 10 paragraph 2 line 7]), which is referring back to the “regularized collision operator” of equation 7 (Specification [page 8 paragraph 4 lines 1-2]). Because the two collision operations are different, they need an additional modifier to avoid indefiniteness.
The limitation “by the computer” in claim 11 line 14  lacks antecedent basis. In claim 11, the limitation should be referencing a “computing system” as described in the preamble.
In claim 11 line 14, the term “each location” could be referring back to “each mesh location in the mesh” at lines 5-6; “neighboring mesh locations” at line 10; or to “locations” that are inherently 
 For purposes of examination, the limitation will be interpreted as:
11. A computing system configured to simulate fluid flow, the computing system comprising: 
one or more processor devices;
memory operatively couple to the one or more processor devices, the memory storing computing instructions to cause the one or more processor devices to:
simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh; 
store, in the memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulate a time evolution of entropy of the flow by instructions to:
collect incoming set of distributions from neighboring mesh locations from a first collision operation; 
calculate by thecomputing system scalar values in each location in the mesh; 
determine outgoing distributions as a product of a second collision operation and addition of a heat source; and 
modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.


“12. The system of claim 11 wherein the instructions to simulate activity of the fluid across the mesh comprises simulating the fluid wherein the instructions to simulate the time evolution of the entropy is based in part on a second set of discrete lattice speeds.”

Claim 13 recites the limitations "the second set of discrete lattice speeds" and “the first set of discrete lattice speeds” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because the claim on which it depends does not include these limitations. For purposes of examination, claim 3 will be interpreted as:
“3. The system of claim [[11]] 12, wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds.”

Claim 14 recites the limitation “the collision operator” in line 14.  There is insufficient antecedent basis for this limitation in the claim because “collision operator” has not yet been introduced. The limitation “collision operator” refers to a specific term in an equation whereas “collision operation” refers to a process. Based on a reading of the specification, “the collision operator” is related 
14. The system of claim 11 further comprises instructions to: 
calculate higher order error terms from incoming lattice set vectors; 
determine average values of the higher order error terms; and 
subtract the average values of the higher order error terms from a first collision operator of the first collision operation.

With respect to claim 15, claim 15 recites the limitation "the additional heat source term" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the additional heat source term has not yet been introduced. The terms “heat source” and “heat source term” are use differently in the specification, (Specification [page 10 paragraph 3 lines 3-6]).
Claim 15 recites the limitation "the second states" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the second states have not yet been introduced.
Claim 15 recites the limitation “the method” in line 2. There is insufficient antecedent basis for this limitation in the claim because  “the method” has not yet been introduced.
The limitation “calculate the computer” in claim 15 line 4  lacks antecedent basis. In order to reference claim 11, the limitation should be referencing a “computing system” as described in the preamble of claim 11.
 For purposes of examination, claim 15 will be interpreted as:
15. The system of claim 11 wherein the instructions to cause the one or more processor devices to simulate a time evolution of entropy of the flow further comprise an additional heat source term that a set of second states, and the instructions further comprise:
 calculate an effect of heating by fluid viscosity and heating by fluid conduction; and
calculate, by the computing system, the entropy diffusion and removing this from the additional heat source term.

With respect to claim 17, claim 17 recites the limitation "the Lattice Boltzmann entropy solver" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 17 will be interpreted as:
17. The system of claim 11 wherein the instructions to cause the one or more processor devices to simulate the time evolution of entropy of the flow further comprise a Lattice Boltzmann entropy solver that avoids a second order velocity term.

Claim 18 recites the limitation “the collision operator” in line 1. There is insufficient antecedent basis for this limitation in the claim. Based on a reading of the specification, “the collision operator” is related to the “entropy solver” (Specification [page 11 paragraph 7 lines 1-3]) which likely is in reference the “collision operation” of the entropy solver. The “collision operator” refers to a specific term in an equation and collision operation refers to the process. For purposes of examination, claim 18 will be interpreted as:
18. The system of claim 11 wherein a second collision operator of the second collision operation involves a non-equilibrium computation without any second order terms in velocity.

Claim 19 recites the limitation “those states” in line 2. There is insufficient antecedent basis for this limitation in the claim. Based on the claim alone “those states” is referring to the momentum states 
In claim 9 line 5, “x is direction ci is velocity of states”, the limitation is missing a comma, and is directly contradicting both the plain meaning of x being location and the specification’s definition of x being location, (see Specification [page 4 paragraph 1 line 10]).
In claim 9 line 6, the limitation “V is” is an incomplete clause and missing a comma. From the specification, it is clear that V is velocity, (Specification [page 7 paragraph 2 line 6]).

In claim 19 line 7, “the Qs is the additional heat source” is indefinite because it could be referring to the “addition of a heat source” of claim 1, or could simply be referring to the heat source term “Qs” that was introduced in claim 19. A strict adherence to antecedent basis interpretation would have the definition of Qs referring to the heat source in claim 11, but the other variables also use “the” to describe what they are referring to. Thus, the use of “the” in “the additional heat source” is likely unintentional. 
 For purposes of examination, claim 19 will be interpreted as:
19. The system of claim 11, further comprising instructions to: 
solve for entropy by providing an additional set of lattice vectors, qi, to represent a time evolution of those lattice vectors being given by
            
                
                    
                        q
                    
                    
                        i
                    
                
                
                    
                        x
                        +
                        
                            
                                c
                            
                            
                                i
                            
                        
                        ∆
                        t
                        ,
                         
                        t
                        +
                        ∆
                        t
                    
                
                =
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
                
                    
                        x
                        ,
                        t
                    
                
                +
                
                    
                        1
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        τ
                                    
                                    
                                        q
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        V
                                    
                                    
                                        p
                                    
                                
                            
                        
                        ∙
                        
                            
                                
                                    
                                        Π
                                    
                                    ˘
                                
                            
                            
                                q
                            
                            
                                n
                                o
                                n
                                -
                                e
                                q
                            
                        
                    
                
                +
                
                    
                        Q
                    
                    
                        s
                    
                
            
        
i are lattice vectors, x is  location, ci is velocity of states, Δt is a change in time t,             
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
            
        (x,t) is lattice vectors at equilibrium, τq is a relaxation time, V is velocity,             
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         is a non-equilibrium contribution, p is pressure, and QS is an additional heat source.


Additionally, by comparison of equation 7 (Specification [page 8]), equation 13 (Specification [page 11]), and equation 14 (Specification [page 11]), it seems an equal sign is missing from the equation in claim 20.
Given the interpretation of claim 11 above, for purposes of examination, claim 20 will be interpreted as:
20. The system of claim 19, wherein  a second collision operator of the second collision operation is related to:
            
                
                    
                        
                            
                                Π
                            
                            ˘
                        
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
                =
                
                    
                        δ
                        -
                        
                            
                                v
                                v
                            
                            
                                R
                                T
                                +
                                
                                    
                                        v
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ∙
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         .
		___

With respect to claim 21, claim 21 recites the limitation "the collision operation" in lines 11 and 13.  There is insufficient antecedent basis for this limitation in the claim because “collision operation” has not yet been introduced. A formulaic way to overcome this rejection, would be to change the first instance of “the collision operation” to “a collision operation”. However, a review of the specification indicates that the first reference to collision operation is referencing a first collision operation, relating to equation 1, (Specification [page 4 paragraph 2 line 7]), while the second reference to collision operation is referencing a second collision operation, relating to equation 7, (Specification [page 8 paragraph 2 line 5]), with the two equations being combined in equation 8 to get total entropy, (Specification [page 8 paragraph 2 line 9]). 
The first limitation that references the collision operation is supported in the specification as “collecting 52 an incoming set of distributions from neighboring mesh locations from the collision 
The second limitation that references the collision operation is supported in the specification as “The computer subsequently determines 58 outgoing distributions as a product of the collision operation Eq. 7 and the additional heat source Qs”, (Specification [page 10 paragraph 2 line 7]), which is referring back to the “regularized collision operator” of equation 7 (Specification [page 8 paragraph 4 lines 1-2]). Because the two collision operations are different, they need an additional modifier to avoid indefiniteness.
The limitation “in the memory” of claim 21 line 6 lacks antecedent basis because “memory” has not yet been introduced.
The limitation “by the computer” in claim 21 line 12  lacks antecedent basis. In claim 21, the limitation should be referencing a “computing system” as described in the preamble.
In claim 21 line 12, the term “each location” could be referring back to “each mesh location in the mesh” at lines 6; “neighboring mesh locations” at line 10; or to “locations” that are inherently introduced by introduction of a “mesh” in claim 21 line 4. A reading of the specification indicates that the locations are intended to be inherently introduced by introduction of the mesh at claim 21 line 4, (see Specification [page 10 paragraph 2 lines 5-6]), but this language needs to be added to the limitation in claim 21 line 12 because of the other recitations of “location” or “locations” in the claim.
 For purposes of examination, the limitation will be interpreted as:
configure a computing system to 
simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh; 
store, in a memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulate a time evolution of entropy of the flow by instructions to:
collect incoming set of distributions from neighboring mesh locations from a first collision operation; 
calculate by thecomputing system scalar values in each location in the mesh; 
determine outgoing distributions as a product of a second collision operation and addition of a heat source; and 
modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).



The claim recites:
1. A method for simulating fluid flow on a computer, with the method comprising: 
simulating activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh; 
storing, in a computer accessible memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulating a time evolution of entropy of the flow by 
collecting incoming set of distributions from neighboring mesh locations for the collision operation; 
calculating by the computer scalar values in each location; 
determining outgoing distributions as a product of the collision operation and addition of a heat source; and
modifying the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.

The limitations of (1) “simulating activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh;”, (2) “a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location;”, (3) “simulating a time evolution of entropy of the flow by”, (4) “calculating … scalar values in each location;”, and (5) “determining outgoing distributions as a product of the collision operation and addition of a heat source; and” are abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. For purposes of patent eligibility analysis, Examiner must establish broadest reasonable interpretation of the claims in light of the specification. See MPEP 2106.04(II). Furthermore, Examiner must review the record as a whole, when evaluating for patent eligibility. See MPEP 2106.07. In this particular case, as drafted and read in light of the specification, the limitations of “to simulate” or “simulating” specifically includes performing the lattice Boltzmann method, (See Specification [page 4 paragraph 1 lines 1-4] – “One method for simulating fluid flows is the so called the Lattice Boltzmann Model (LBM). In a LBM-based physical process simulation system, fluid flow is represented by distribution function values, evaluated at a set of discrete velocities using the well-known lattice Boltzmann equation (see Eq. 1 below) that describes the time-evolution of the distribution function”; see also - dependent claims 7 and 9 describing the simulation of time evolution as being an entropy solver with a specific equation given). Under a broadest reasonable interpretation, the highlighted portions of the claim above can be performed entirely by solving equation 1 (Specification [page 4]) and equation 7 (Specification [page 8]). Similar to performing a resampled statistical analysis to generate a resampled distribution being an abstract idea because it is directed to a mathematical calculation, the limitations here including “simulating activity of a fluid across a mesh…” and “simulating a time evolution of entropy…” are abstract ideas, as interpreted in light of specification, for being directed to mathematical calculations that represent fluid using distribution functions and then solving for the time evolution of those distribution functions using the lattice-Boltzmann equations (or modifications thereof).
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites five additional limitations: (1) A method for simulating fluid flow on a 
The first and fourth additional limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general-purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second, third, and fifth additional limitations of “storing, in a computer accessible memory”, “collecting incoming set of distributions from neighboring mesh locations for the collision operation”, and “modifying the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations” fall within the category of insignificant extra-solution activity because they are mere data gathering/updating steps. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (v) - Consulting and updating an activity log. As noted above, the simulating steps are abstract ideas for being directed to mathematical calculations that solve for distributions at discrete locations using the lattice Boltzmann method. Storing data, collecting data, and modifying data as part of these calculations does not add a meaningful limitation to the calculations themselves. Similar to consulting and updating a log, the limitations here are mere data gathering steps because they are storing, collecting, and updating a log of lattice/mesh locations.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to simulating a fluid about a physical object (Specification [page 9 paragraph 3 lines 1-8]; see also FIG. 4B), but, as drafted, the claim isn’t 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The second, third and fifth additional limitations of “storing, in a computer accessible memory”, “collecting incoming set of distributions from neighboring mesh locations for the collision operation”, and “modifying the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations” are not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that Lattice Boltzmann methods (LBM) including the collision process and advection/streaming process are well understood in the art by inclusion of LBM in the background section of the specification, (Specification, [page 1 paragraph 2 lines 1-8]). Additionally, the courts have indicated storing and retrieving information from memory is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) – storing and retrieving information in memory.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the 
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

	With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1 wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice speeds; and the method further comprises: simulating time evolution of the entropy quantity, based in part on a second set of discrete lattice speeds. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Here, the first limitation of “wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice speeds” is describing one of the inputs to equation (1) (Specification [page 4]) as a first set of discrete lattice speeds, and the second limitation of “the method further comprises: simulating time evolution of the entropy quantity, based in part on a second set of discrete lattice speeds” is describing one of the inputs to equation (7) (Specification [page 8]) as a second set  of discrete lattice speeds. Similar to performing a statistical analysis that generates a distribution being an abstract idea because it is a mathematical calculation, the limitations here are abstract ideas for claiming the inputs for a specific mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

	With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Here, the limitation is describing that the inputs to equation (1) (Specification [page 4]) and equation (7) (Specification [page 8]) are the same set of discrete lattice speeds. Similar to performing a statistical analysis that generates a distribution being an abstract idea because it is a mathematical calculation, the limitations here are abstract ideas for claiming the inputs for a specific mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

	With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1 further comprises: calculating by the computer, higher order error terms from incoming lattice set vectors; determining average values of the higher order error terms; and subtracting the average values of the higher order error terms from the collision operator. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial 

	With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the additional heat source term is computed and added to the second states, and the method further comprises: calculating by the computer, the effect of heating by fluid viscosity and heating by fluid conduction calculating by the computer, the entropy diffusion and removing this from the additional heat source term. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

	With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprises: calculating by the computer, a set of physical quantities for the mesh locations in the mesh. The limitations are abstract 

	With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the Lattice Boltzmann entropy solver avoids a second order velocity term. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

	With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: wherein the collision operator involves a non-equilibrium computation without any second order terms in velocity. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/computation to be performed with the inclusion of a formula (i.e. the collision operator without second order terms in velocity). Similar to example (ii), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: solving for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of those states being given by
            
                
                    
                        q
                    
                    
                        i
                    
                
                
                    
                        x
                        +
                        
                            
                                c
                            
                            
                                i
                            
                        
                        ∆
                        t
                        ,
                         
                        t
                        +
                        ∆
                        t
                    
                
                =
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
                
                    
                        x
                        ,
                        t
                    
                
                +
                
                    
                        1
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        τ
                                    
                                    
                                        q
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        V
                                    
                                    
                                        p
                                    
                                
                            
                        
                        ∙
                        
                            
                                
                                    
                                        Π
                                    
                                    ˘
                                
                            
                            
                                q
                            
                            
                                n
                                o
                                n
                                -
                                e
                                q
                            
                        
                    
                
                +
                
                    
                        Q
                    
                    
                        s
                    
                
            
        
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,             
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
            
        (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is             
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         is the non-equilibrium contribution, p is pressure, and QS is the additional heat source. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/solving to be performed with the inclusion of 

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 9, wherein the collision operator is related to:
            
                
                    
                        
                            
                                Π
                            
                            ˘
                        
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
                
                    
                        δ
                        -
                        
                            
                                v
                                v
                            
                            
                                R
                                T
                                +
                                
                                    
                                        v
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ∙
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         .
The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/solving to be performed with the inclusion of a formula. Similar to example (ii), using words and formulas to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


The claim recites:
A computing system configured to simulating fluid flow, the computing system comprising: 
one or more processor devices; 
memory operatively coupled to the one or more processor devices, the memory storing computing instructions to cause the one or more processor devices to: 
simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh; 
store, in the memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulate a time evolution of entropy of the flow by instructions to: 
collect incoming set of distributions from neighboring mesh locations for the collision operation; 
calculate by the computer scalar values in each location; 
determine outgoing distributions as a product of the collision operation and addition of a heat source; and 
modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.
The limitations of (1) “simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh;”, (2) “a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location;”, (3) “simulate a time evolution of entropy of the flow by instructions to:”, (4) “calculate … scalar values in each location;”, and (5) “determine outgoing distributions as a product of the collision operation and addition of a heat source; and” are abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. For purposes of patent eligibility analysis, Examiner must establish broadest reasonable interpretation of the claims in light of the specification. See MPEP 2106.04(II). Furthermore, Examiner must review the record as a whole, when evaluating for patent eligibility. See MPEP 2106.07. In this particular case, as drafted and read in light of the specification, the limitations of “to simulate” or “simulating” specifically includes performing the lattice Boltzmann method, (See Specification [page 4 paragraph 1 lines 1-4] – “One method for simulating fluid flows is the so called the Lattice Boltzmann Model (LBM). In a LBM-based physical process simulation system, fluid flow is represented by distribution function values, evaluated at a set of discrete velocities using the well-known lattice Boltzmann equation (see Eq. 1 below) that describes the time-evolution of the distribution function”; see also - dependent claims 7 and 9 describing the simulation of time evolution as being an entropy solver with a specific equation given). Under a broadest reasonable interpretation, the highlighted portions of the claim above can be performed entirely by solving equation 1 (Specification [page 4]) and equation 7 (Specification [page 8]). Similar to performing a resampled statistical analysis to generate a resampled distribution being an abstract idea because it is directed to a mathematical calculation, the limitations here including “simulate activity of a fluid across a mesh…” and “simulate a time evolution of entropy…” are abstract ideas, as interpreted in light of specification, for being directed to mathematical calculations that represent fluid using distribution functions and then solving for the time evolution of those distribution functions using the lattice-Boltzmann equations (or modifications thereof).

one or more processor devices; 
memory operatively coupled to the one or more processor devices, the memory storing computing instructions to cause the one or more processor devices to: (2) store, in the memory, (3) collect incoming set of distributions from neighboring mesh locations for the collision operation; (4) by the computer, and (5) modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.
The first and fourth additional limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second, third, and fifth additional limitations of “store, in the memory”, “collect incoming set of distributions from neighboring mesh locations for the collision operation”, and “modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations” fall within the category of insignificant extra-solution activity because they are mere data gathering/updating steps. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (v) - Consulting and updating an activity log. As noted above, the simulating steps are abstract ideas for being directed to mathematical calculations that solve for distributions at discrete locations using the lattice Boltzmann method. Storing data, collecting data, and modifying data as part of these calculations does not add a meaningful limitation to the calculations themselves. Similar to consulting and updating a log, the 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to simulating a fluid about a physical object (Specification [page 9 paragraph 3 lines 1-8]; see also FIG. 4B), but, as drafted, the claim isn’t using the term “simulating” to mean anything other than solve equations, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h)
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The second, third and fifth additional limitations of  “store, in the memory”, “collect incoming set of distributions from neighboring mesh locations for the collision operation”, and “modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations” are not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that Lattice Boltzmann methods (LBM) including the collision process and advection/streaming process are well understood in the art by inclusion of LBM in the background section of the specification, (Specification, [page 1 paragraph 2 lines 1-8]). Additionally, the courts have indicated storing and retrieving information from memory is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) – storing and retrieving information in memory.

For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 wherein the instructions to simulate activity of the fluid flow comprises instructions to simulate the fluid flow based in part on a first set of discrete lattice speeds; simulate time evolution of the entropy quantity, based in part on a second set of discrete lattice speeds. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Here, the first limitation of “wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice speeds” is describing one of the inputs to equation (1) (Specification [page 4]) as a first set of discrete lattice speeds, and the second limitation of “the method further comprises: simulating time evolution of the entropy quantity, based in part on a second set of discrete lattice speeds” is describing one of the inputs to equation (7) (Specification [page 8]) as a second set  of discrete lattice speeds. Similar to performing a statistical analysis that generates a distribution being an abstract idea because it is a mathematical calculation, the limitations here are abstract ideas for claiming the inputs for a specific mathematical calculation. This judicial exception is not integrated into a practical application because 

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Here, the limitation is describing that the inputs to equation (1) (Specification [page 4]) and equation (7) (Specification [page 8]) are the same set of discrete lattice speeds. Similar to performing a statistical analysis that generates a distribution being an abstract idea because it is a mathematical calculation, the limitations here are abstract ideas for claiming the inputs for a specific mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 further comprises instructions to: calculate, higher order error terms from incoming lattice set vectors; determine average values of the higher order error terms; and subtract the average values of the higher order error terms from the collision operator. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

	With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 wherein the additional heat source term is computed and added to the second states, and the method further comprises: calculate the effect of heating by fluid viscosity and heating by fluid conduction calculate the computer, the entropy diffusion and removing this from the additional heat source term. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

	With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, further comprises instructions to: calculate a set of physical quantities for the mesh locations in the mesh. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

	With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 wherein the Lattice Boltzmann entropy solver avoids a second order velocity term. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

wherein the collision operator involves a non- equilibrium computation without any second order terms in velocity. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/computation to be performed with the inclusion of a formula (i.e. the collision operator without second order terms in velocity). Similar to example (ii), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, further comprising instructions to: solve for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of those states being given by
            
                
                    
                        q
                    
                    
                        i
                    
                
                
                    
                        x
                        +
                        
                            
                                c
                            
                            
                                i
                            
                        
                        ∆
                        t
                        ,
                         
                        t
                        +
                        ∆
                        t
                    
                
                =
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
                
                    
                        x
                        ,
                        t
                    
                
                +
                
                    
                        1
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        τ
                                    
                                    
                                        q
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        V
                                    
                                    
                                        p
                                    
                                
                            
                        
                        ∙
                        
                            
                                
                                    
                                        Π
                                    
                                    ˘
                                
                            
                            
                                q
                            
                            
                                n
                                o
                                n
                                -
                                e
                                q
                            
                        
                    
                
                +
                
                    
                        Q
                    
                    
                        s
                    
                
            
        
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,             
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
            
        (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is             
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         is the non-equilibrium contribution, p is pressure, and QS is the additional heat source. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a 

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 19, wherein the collision operator is related to:
            
                
                    
                        
                            
                                Π
                            
                            ˘
                        
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
                
                    
                        δ
                        -
                        
                            
                                v
                                v
                            
                            
                                R
                                T
                                +
                                
                                    
                                        v
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ∙
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         .
The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/solving to be performed with the inclusion of a formula. Similar to example (ii), using words and formulas to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 19. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


The claim recites:
A computer program product tangibly stored on a non-transitory hardware storage device, the computer program product including executable instructions to configured a computing system to 
simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh; 
store, in the memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulate a time evolution of entropy of the flow by instructions to: 
collect incoming set of distributions from neighboring mesh locations for the collision operation; 
calculate by the computer scalar values in each location; 
determine outgoing distributions as a product of the collision operation and addition of a heat source; and 
modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.
The limitations of (1) “simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh;”, (2) “a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location;”, (3) simulate a time evolution of entropy of the flow by instructions to:”, (4) “calculate … scalar values in each location;”, and (5) “determine outgoing distributions as a product of the collision operation and addition of a heat source; and” are abstract ideas because they are directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. For purposes of patent eligibility analysis, Examiner must establish broadest reasonable interpretation of the claims in light of the specification. See MPEP 2106.04(II). Furthermore, Examiner must review the record as a whole, when evaluating for patent eligibility. See MPEP 2106.07. In this particular case, as drafted and read in light of the specification, the limitations of “to simulate” or “simulating” specifically includes performing the lattice Boltzmann method, (See Specification [page 4 paragraph 1 lines 1-4] – “One method for simulating fluid flows is the so called the Lattice Boltzmann Model (LBM). In a LBM-based physical process simulation system, fluid flow is represented by distribution function values, evaluated at a set of discrete velocities using the well-known lattice Boltzmann equation (see Eq. 1 below) that describes the time-evolution of the distribution function”; see also - dependent claims 7 and 9 describing the simulation of time evolution as being an entropy solver with a specific equation given). Under a broadest reasonable interpretation, the highlighted portions of the claim above can be performed entirely by solving equation 1 (Specification [page 4]) and equation 7 (Specification [page 8]). Similar to performing a resampled statistical analysis to generate a resampled distribution being an abstract idea because it is directed to a mathematical calculation, the limitations here including “simulate activity of a fluid across a mesh…” and “simulate a time evolution of entropy…” are abstract ideas, as interpreted in light of specification, for being directed to mathematical calculations that represent fluid using distribution functions and then solving for the time evolution of those distribution functions using the lattice-Boltzmann equations (or modifications thereof).

The first and fourth additional limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second, third, and fifth additional limitations of “store, in the memory”, “collect incoming set of distributions from neighboring mesh locations for the collision operation”, and “modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations” fall within the category of insignificant extra-solution activity because they are mere data gathering/updating steps. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (v) - Consulting and updating an activity log. As noted above, the simulating steps are abstract ideas for being directed to mathematical calculations that solve for distributions at discrete locations using the lattice Boltzmann method. Storing data, collecting data, and modifying data as part of these calculations does not add a meaningful limitation to the calculations themselves. Similar to consulting and updating a log, the limitations here are mere data gathering steps because they are storing, collecting, and updating a log of lattice/mesh locations.

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The second, third and fifth additional limitations of  “store, in the memory”, “collect incoming set of distributions from neighboring mesh locations for the collision operation”, and “modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations” are not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that Lattice Boltzmann methods (LBM) including the collision process and advection/streaming process are well understood in the art by inclusion of LBM in the background section of the specification, (Specification, [page 1 paragraph 2 lines 1-8]). Additionally, the courts have indicated storing and retrieving information from memory is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) – storing and retrieving information in memory.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may 
For the foregoing reasons, claim 21 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical simulation of free convective flow using lattice-Boltzmann scheme" (Eggels) in view of "Entropy generation in turbulent natural convection due to internal heat generation" (Chen)

	With respect to claim 1, Eggels teaches A method for simulating fluid flow on a computer, with the method comprising (Free convective flow using LBM extended by the scalar transport equation and coupling a scalar quantity with momentum equations to allow simulations of non-isothermal flows, [Abstract] lines 1-5): simulating activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh (lattice-Boltzmann equation specifies the ensemble average behavior of a lattice gas in which discrete particles of unit mass move with unit speed along the edges of a regular lattice, [page 357 col 2 paragraph 3 lines 1-4]; mass density LBM is described in a four step process including 1) determine n elements from known distribution, 2) compute 
	Eggels does not teach simulating a time evolution of entropy of the flow by.
	However, Chen teaches simulating a time evolution of entropy of the flow by (using the values of velocity and temperature, as inputs to the entropy generation equation, [Abstract]; eq. (29) shows that the entropy generation equation includes a time step, [page 1982 col 2 paragraph 3 line 5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a square cavity by coupling a scalar quantity (temperature) with the momentum equations via a force vector f(x,t), (Eggels [page 361 col 2 paragraph 1 lines 1-5]] and Eggels [page 361 col 2 paragraph 3 lines 1-3]). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). A person having skill in the art would have a reasonable expectation of successfully using the scalar quantity and density distributions of Eggels  (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) to make numerical predictions of entropy generation in a square cavity (Chen [Abstract] lines 1-4) 

With respect to claim 2, Eggels in view of Chen teaches all of the limitations of claim 1, as noted above. Eggels further teaches wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice speeds (c_i in eq. 1 and of Eggels [page 358]); and the method further comprises: simulating time evolution of the entropy quantity, based in part on a second set of discrete lattice speeds (c_i in eq. 21 of Eggels [page 360]).

With respect to claim 3, Eggels in view of Chen teaches all of the limitations of claim 1, as noted above. Eggels further teaches wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds (c_i in eq. 1 and of Eggels [page 358] and c_i in eq. 21 of Eggels [page 360] have the same subscript I; see also FIG. 1 showing 9 and 18 velocity directions for 2D and 3D).

With respect to claim 6, Eggels in view of Chen teaches all of the limitations of claim 1, as noted above. Eggels further teaches calculating by the computer, a set of physical quantities for the mesh locations in the mesh (mass densities among the velocity directions at each grid point locally, [page 358 col 1 paragraph 1 lines 1-2]).

With respect to claim 7, Eggels in view of Chen teaches all of the limitations of claim 1, as noted above. Eggels teaches avoiding a second order velocity term (eq. 14 [page 359] and eq. 27 [page 360] 
Eggels does not teach wherein the Lattice Boltzmann entropy solver avoids the second order velocity term.
However, Chen teaches wherein the Lattice Boltzmann entropy solver avoids the second order velocity term (entropy solver in equation 28 [page 1982] and lbm can be used to solve that equation  [page 1982 col 2 paragraph 3 line 3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a square cavity by coupling a scalar quantity (temperature) with the momentum equations via a force vector f(x,t), (Eggels [page 361 col 2 paragraph 1 lines 1-5]] and Eggels [page 361 col 2 paragraph 3 lines 1-3]). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). A person having skill in the art would have a reasonable expectation of successfully using the scalar quantity and density distributions of Eggels  (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 

With respect to claim 8, Eggels in view of Chen teaches all of the limitations of claim 1, as noted above. Eggels teaches wherein the collision operator involves a computation without any second order terms in velocity (Eggels teaches avoiding a second order velocity term (eq. 14 [page 359] and eq. 27 [page 360] avoid the second, third, fourth order terms by labeling them as S, T, F with simplifications to these terms described at [page 360 col 1 paragraph 1 lines 1-15] and [page 361 col 1 paragraph 1 lines 7-10]).
The free convection cavity flow experiment in Eggels is an experiment with non-equilibrium boundary conditions (FIG. 2 [page 361]), but Eggels does not specifically disclose that this computation is a non-equilibrium computation.
However, Chen teaches that this computation is a non-equilibrium computation (equations 34 and 35, showing boundary conditions of the walls are non-equilibrium computations [1983]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a 

With respect to claim 11, Eggels teaches 11. A computing system configured to simulating fluid flow, the computing system comprising (massively parallel computer platforms, [page 363 col 2 paragraph 4 line 4]): one or more processor devices (massively parallel computer platforms is the term used for a large number of computer processors simultaneously performing a set of computations in parallel, [page 363 col 2 paragraph 4 line 14]); memory operatively couple to the one or more processor devices, the memory storing computing instructions to cause the one or more processor devices to (implementation with non-efficient memory usage, [page 363 col 2 paragraph 5 lines 3-4): simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh (The lattice-Boltzmann equation specifies the ensemble average behavior of a lattice gas in which discrete particles of unit mass move with unit speed along the edges of a regular 
Eggels does not teach simulate a time evolution of entropy of the flow by instructions to:
However, Chen teaches simulate a time evolution of entropy of the flow by instructions to (using the values of velocity and temperature, as inputs to the entropy generation equation, [Abstract]; eq. (29) shows that the entropy generation equation includes a time step, [page 1982 col 2 paragraph 3 line 5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a square cavity by coupling a scalar quantity (temperature) with the momentum equations via a force vector f(x,t), (Eggels [page 361 col 2 paragraph 1 lines 1-5]] and Eggels [page 361 col 2 paragraph 3 lines 1-3]). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). A person having skill in the art would have a reasonable expectation of successfully using the scalar quantity and density distributions of Eggels  (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 

With respect to claim 12, Eggels in view of Chen teaches all of the limitations of claim 11, as noted above. Eggels further teaches wherein the instructions to simulate activity of the fluid flow comprises instructions to simulate the fluid flow based in part on a first set of discrete lattice speeds (c_i in eq. 1 and of Eggels [page 358]); simulate time evolution of the entropy quantity, based in part on a second set of discrete lattice speeds (c_i in eq. 21 of Eggels [page 360]).

With respect to claim 13, Eggels in view of Chen teaches all of the limitations of claim 11, as noted above. Eggels further teaches wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds (c_i in eq. 1 and of Eggels [page 358] and c_i in eq. 21 of Eggels [page 360] have the same subscript I; see also FIG. 1 showing 9 and 18 velocity directions for 2D and 3D).

With respect to claim 16, Eggels in view of Chen teaches all of the limitations of claim 11, as noted above. Eggels further teaches calculate a set of physical quantities for the mesh locations in the mesh (mass densities among the velocity directions at each grid point locally, [page 358 col 1 paragraph 1 lines 1-2]).

With respect to claim 17, Eggels in view of Chen teaches all of the limitations of claim 11, as noted above. Eggels teaches avoiding a second order velocity term (eq. 14 [page 359] and eq. 27 [page 
Eggels does not teach wherein the Lattice Boltzmann entropy solver avoids the second order velocity term.
However, Chen teaches wherein the Lattice Boltzmann entropy solver avoids the second order velocity term (entropy solver in equation 28 [page 1982] and lbm can be used to solve that equation  [page 1982 col 2 paragraph 3 line 3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a square cavity by coupling a scalar quantity (temperature) with the momentum equations via a force vector f(x,t), (Eggels [page 361 col 2 paragraph 1 lines 1-5]] and Eggels [page 361 col 2 paragraph 3 lines 1-3]). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). A person having skill in the art would have a reasonable expectation of successfully using the scalar quantity and density distributions of Eggels  (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 

With respect to claim 18, Eggels in view of Chen teaches all of the limitations of claim 11, as noted above. Eggels teaches wherein the collision operator involves a computation without any second order terms in velocity (Eggels teaches avoiding a second order velocity term (eq. 14 [page 359] and eq. 27 [page 360] avoid the second, third, fourth order terms by labeling them as S, T, F with simplifications to these terms described at [page 360 col 1 paragraph 1 lines 1-15] and [page 361 col 1 paragraph 1 lines 7-10]).

With respect to claim 21, Eggels teaches A computer program product tangibly stored on a non-transitory hardware storage device, the computer program product including executable instructions to configured a computing system to (implementation with non-efficient memory usage, [page 363 col 2 paragraph 5 lines 3-4) simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model movement of particles across the mesh (The lattice-Boltzmann equation specifies the ensemble average behavior of a lattice gas in which discrete particles of unit mass move with unit speed along the edges of a regular lattice, [page 357 col 2 paragraph 3 lines 1-4];  mass density LBM is described in a four step process including 1) determine n elements from known distribution, 2) compute solution state vectors ALPHA, and  3) compute collision step [page 359 col 2 paragraph 2 line 1]-[page 360 col 1 paragraph 2 line 8]); store, in the memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location (solution state 
Eggels does not teach simulate a time evolution of entropy of the flow by instructions to.
However, Chen teaches simulate a time evolution of entropy of the flow by instructions to (using the values of velocity and temperature, as inputs to the entropy generation equation, [Abstract]; 
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a square cavity by coupling a scalar quantity (temperature) with the momentum equations via a force vector f(x,t), (Eggels [page 361 col 2 paragraph 1 lines 1-5]] and Eggels [page 361 col 2 paragraph 3 lines 1-3]). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). A person having skill in the art would have a reasonable expectation of successfully using the scalar quantity and density distributions of Eggels  (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) to make numerical predictions of entropy generation in a square cavity (Chen [Abstract] lines 1-4) by modifying Eggels with the numerical entropy generation calculations of Chen. Therefore, it would have been obvious to combine Eggels with Chen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Claims 4-5, 9-10, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical simulation of free convective flow using lattice-Boltzmann scheme" (Eggels) in view of "Entropy generation in turbulent natural convection due to internal heat generation" (Chen) in further view of "A Novel Thermal Model for the Lattice Boltzmann Method in Incompressible Limit" (He)
With respect to claim 4, Eggels in view of Chen teaches all of the limitations of claim 1, as noted above. Eggels further teaches calculating by the computer, higher order error terms from incoming lattice set vectors (higher order terms labeled h.o.t. in eq. 24 [page 360] and specifically calculated as part of solution vectors BETA in eq. 27, [page 360] which refer to calculating the second S, third T, and fourth F order terms of the Taylor expansion; BETA is calculated from known values of solution vectors ALPHA, [page 360 col 2 paragraph 4 lines 1-3]).
Neither Eggels nor Chen teaches determining average values of the higher order error terms; or subtracting the average values of the higher order error terms from the collision operator.
However, He teaches determining average values of the higher order error terms (numerically integrating eq. (11) using equation (36), which includes second order expansion eq. (20) over velocity space, [page 289 paragraph 3 lines 1-6] - particularly the terms with f(x,t)q(x,t) in them; note that analytically integrating produces equation 22, [page 286 paragraph 4 lines 4-6]); subtracting the average values of the higher order error terms from the collision operator (first order expansion eq. 18 [page 286] and second order expansion eq. 20 [page 286] can be combined to solve for equation 11 [page 285], and the fq term (second term on right hand side) of equation 11 has the higher order terms subtracted from the collision operator (first term on right hand side); see [page 287 paragraph 2 lines 1-3] for analytical explanation).

	
With respect to claim 5, Eggels in view of Chen teaches all of the limitations of claim 1, as noted above. Eggels does not teach wherein the additional heat source term is computed and 5added to the second states, and the method further comprises: calculating by the computer, the effect of heating by fluid viscosity and heating by fluid conduction calculating by the computer, the entropy diffusion and removing this from the additional heat source term.

 	Chen does not teach calculating by the computer, the effect of heating by fluid viscosity and heating by fluid conduction. 
However, He teaches calculating by the computer, the effect of heating by fluid viscosity (second term on right hand side of eq. (20), [page 286]; see also [page 287 paragraph 1 lines 4-5] explaining this) and heating by fluid conduction (second term on left hand side of eq. 20, [page 286]; see also [page 287 paragraph 1 line 2] explaining this).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a square cavity by coupling a scalar quantity (temperature) with the momentum equations via a force vector f(x,t), (Eggels [page 361 col 2 paragraph 1 lines 1-5]] and Eggels [page 361 col 2 paragraph 3 lines 1-3]). Chen teaches that these values of velocity and temperature, can be used to predict entropy 
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Chen with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (DDF-LBM) where the second distribution function is for a scalar quantity that is coupled to the first distribution function (Eggels [page 260] – see eq. 20). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). Chen specifically mentions using Chapman-Enskog procedure to derive macrodynamics (Chen [page 1982 paragraph 1 lines 1-3). He describes the passive scalar approach of Eggels as reference 19, and teaches that solving for internal energy distribution in additional to solving for the scalar quantity one may solve for the effects of heat dissipation and 

With respect to claim 9, Eggels in view of Chen teaches all of the limitations of claim 1, as noted above. Eggels does not teach solving for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of those states being given by
                
                    
                        
                            q
                        
                        
                            i
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∆
                            t
                            ,
                             
                            t
                            +
                            ∆
                            t
                        
                    
                    =
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source.
	However, Chen teaches solving for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of those states being given by 
 (entropy generation number S measured at time step 7x10^5, [page 1984 col 1 paragraph 2 line 8] using equation 28, [page 1982], which has a first term OMEGA relating to equation 24, which relates back to the temperature field distribution equation 21 having an equilibrium term f_j^(eq) that can be pulled out with some basic algebra and the last term of equation 21 being a force term the relates to heat because this is a temperature distribution, [page 1982] and a second term with PHI that relates to 
	Neither Eggels nor Chen teaches 
                
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
                        
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source.
	However, He teaches                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    τ
                                                
                                                
                                                    q
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    V
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    Π
                                                
                                                ˘
                                            
                                        
                                        
                                            q
                                        
                                        
                                            n
                                            o
                                            n
                                            -
                                            e
                                            q
                                        
                                    
                                
                            
                            +
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                    

(see equation 44, [page 291]; because                         
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     and                         
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                     are may be interpreted broadly under BRI, equation 44 of He [page 291] can be re-arranged as follows:

                
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                            ,
                            t
                            +
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            0.5
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    [
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    ]
                    -
                    
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                        
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            0.5
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            δ
                        
                        
                            t
                        
                    
                
            
Re-write the coefficient                         
                            
                                
                                    
                                        
                                            δ
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                    
                                    +
                                    0.5
                                    
                                        
                                            δ
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                     as K for simplicity:
                
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                            ,
                            t
                            +
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    =
                    -
                    K
                    [
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    ]
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                
            
Move                         
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     to the right side of the equation:
                
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                            ,
                            t
                            +
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    [
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    ]
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                
            
Now we are only working with the right side. Multiply out the K term to remove the parenthesis.
                
                    =
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                
            
Rearrange the terms so                         
                            K
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     is the first term and                         
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            -
                            K
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     terms are the last terms: 
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                
            
                        
                            K
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            -
                             
                            K
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                    :
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                
            
Factor out -Kfq                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                        
                     from the second and third terms.
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    (
                    
                        
                            -
                            1
                        
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                        
                    
                    +
                    1
                    )
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                
            

Rearrange                        
                             
                            K
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    
                                        
                                            -
                                            1
                                        
                                        
                                            
                                                
                                                    τ
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                    +
                                    1
                                
                            
                             
                        
                     so it looks like the equation in claim 9:
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    (
                    1
                    -
                    
                        
                            1
                        
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                        
                    
                    )
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    (
                    -
                    K
                    )
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                
            

Substitute in equation (42) for                         
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     and then substitute in equation (25) for the F, move all extra terms from equation (42) to the end of the equation and call them E:
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    
                    
                        
                            G
                            ∙
                            
                                
                                    ξ
                                    -
                                    u
                                
                            
                        
                        
                            R
                            T
                        
                    
                    
                        
                            f
                        
                        
                        
                            e
                            q
                        
                    
                    
                        
                            -
                            K
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    E
                
            
Use the ideal gas law, as explained in equation 8, (p=ρRT, [page 284]) to convert G/RT to some constant C representing external force over pressure p.
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    
                    
                        
                            C
                            ∙
                            
                                
                                    ξ
                                    -
                                    u
                                
                            
                        
                        
                            p
                        
                    
                    
                        
                            f
                        
                        
                        
                            e
                            q
                        
                    
                    
                        
                            -
                            K
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    E
                
            
Rename                         
                            K
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                             
                        
                    to                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                    ; rename the coefficients C,                         
                            
                                
                                    f
                                
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    -
                                    K
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     to                         
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    ; and the end terms                         
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            -
                            K
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            -
                            K
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            +
                            E
                        
                     to Qs:
                
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                            ,
                            t
                            +
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            ξ
                                            -
                                            u
                                        
                                    
                                
                                
                                    p
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
) , , where qi are lattice vectors (g is internal energy distribution, [page 286 paragraph 1 line 5]), x is direction(x is x in equation (44), [page 291]) ci is velocity of states (ξ is microscopic velocity, [page 284 paragraph 1 line 1]), Δt is a change in time t (δt is Δt),                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium (eq represents the Maxwell-Boltzmann distribution for the term [page 284 paragraph 2 line 4), τq is the u is the macroscopic variable velocity, [page 284 paragraph 1 line 2])                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution (equation 44 includes non-equilibrium terms such as q, [page 291]), p is pressure  (p is pressure using the ideal gas law, [page 284 paragraph 3 line 6]), and QS is the additional heat source (Qs includes heat dissipation terms q, [page 285 paragraph 1 line 5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a square cavity by coupling a scalar quantity (temperature) with the momentum equations via a force vector f(x,t), (Eggels [page 361 col 2 paragraph 1 lines 1-5]] and Eggels [page 361 col 2 paragraph 3 lines 1-3]). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). A person having skill in the art would have a reasonable expectation of successfully using the scalar quantity and density distributions of Eggels  (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) to make numerical predictions of entropy generation in a square cavity (Chen [Abstract] lines 1-4) by modifying Eggels with the numerical entropy generation calculations of Chen. Therefore, it would 
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Chen with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (DDF-LBM) where the second distribution function is for a scalar quantity that is coupled to the first distribution function (Eggels [page 260] – see eq. 20). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). Chen specifically mentions using Chapman-Enskog procedure to derive macrodynamics (Chen [page 1982 paragraph 1 lines 1-3). He describes the passive scalar approach of Eggels as reference 19, and teaches that solving for internal energy distribution in additional to solving for the scalar quantity one may solve for the effects of heat dissipation and compression work, (He [page 283 paragraph 2 line 1]-[page 283 paragraph 3 line 11]). He goes on to describe how the Chapman-Enskog procedure can be used to expand the BGK equation (He [page 284 paragraph 3 lines 1-3], which allows the lattice Boltzmann equation to correspond to macro thermodynamic processes of heat conduction, viscous heat dissipation, and compression work, (He [page 287 paragraph 1 lines 1-6]). Reading this teaching, a person having skill in the art would have a reasonable expectation of successfully calculating these macro dynamic properties using Chapman-Enskog expansion. Therefore, it would have been obvious to combine Eggels in view of Chen with He to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Eggels in view of Chen in further view of He teaches all of the limitations of claim 9, as noted above. Neither Eggels nor Chen teaches wherein the collision operator is related to:
                
                    
                        
                            
                                
                                    Π
                                
                                ˘
                            
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                    
                        
                            δ
                            -
                            
                                
                                    v
                                    v
                                
                                
                                    R
                                    T
                                    +
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    ∙
                    
                        
                            Π
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                
             .
However, He teaches wherein the collision operator is related to:
                
                    
                        
                            
                                
                                    Π
                                
                                ˘
                            
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                    
                        
                            δ
                            -
                            
                                
                                    v
                                    v
                                
                                
                                    R
                                    T
                                    +
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    ∙
                    
                        
                            Π
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                
             .
(As previously noted, equation (44) [page 291] can be rearranged to show the equation of claim 9, which includes equation (43) [page 291] having a stress tensor Π. The variables                         
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                     are used directly in equation (44), [page 291], and RT is included through the ideal gas law in equation (8), [page 284] and p in equation (43), [page 291]. Because                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is claimed as related in the claim, the terms                         
                            δ
                            -
                            
                                
                                    v
                                    v
                                
                                
                                    R
                                    T
                                    +
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     can be arbitrarily defined by multiplying the stress tensor by 1 in the form                         
                            
                                
                                    δ
                                    -
                                    v
                                    v
                                    /
                                    (
                                    R
                                    T
                                    +
                                    v
                                    ^
                                    2
                                     
                                    )
                                
                                
                                    δ
                                    -
                                    v
                                    v
                                    /
                                    (
                                    R
                                    T
                                    +
                                    v
                                    ^
                                    2
                                     
                                    )
                                
                            
                        
                     and simply factoring out the unnecessary terms to get the form                         
                            
                                
                                    1
                                
                                
                                    δ
                                    -
                                    v
                                    v
                                    /
                                    (
                                    R
                                    T
                                    +
                                    v
                                    ^
                                    2
                                     
                                    )
                                
                            
                            
                                
                                    δ
                                    -
                                    
                                        
                                            v
                                            v
                                        
                                        
                                            R
                                            T
                                            +
                                            
                                                
                                                    v
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    ; see also equation 48, [page 292], which defines the stress tensor using a similar simplification to define the non-equilibrium density distribution under certain boundary conditions).

With respect to claim 14, Eggels in view of Chen teaches all of the limitations of claim 11, as noted above. Eggels further teaches calculate, higher order error terms from incoming lattice set vectors (higher order terms labeled h.o.t. in eq. 24 [page 360] and specifically calculated as part of solution vectors BETA in eq. 27, [page 360] which refer to calculating the second S, third T, and fourth F order terms of the Taylor expansion; BETA is calculated from known values of solution vectors ALPHA, [page 360 col 2 paragraph 4 lines 1-3]).

However, He teaches determine average values of the higher order error terms (numerically integrating eq. (11) using equation (36), which includes second order expansion eq. (20) over velocity space, [page 289 paragraph 3 lines 1-6] - particularly the terms with f(x,t)q(x,t) in them; note that analytically integrating produces equation 22, [page 286 paragraph 4 lines 4-6]); and subtract the average values of the higher order error terms from the collision operator (first order expansion eq. 18 [page 286] and second order expansion eq. 20 [page 286] can be combined to solve for equation 11 [page 285], and the fq term (second term on right hand side) of equation 11 has the higher order terms subtracted from the collision operator (first term on right hand side); see [page 287 paragraph 2 lines 1-3] for analytical explanation).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Chen with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (DDF-LBM) where the second distribution function is for a scalar quantity that is coupled to the first distribution function (Eggels [page 260] – see eq. 20). He describes the passive scalar approach of Eggels as reference 19, and teaches that solving for internal energy distribution in additional to solving for the scalar quantity one may solve for the effects of heat dissipation and compression work, (He [page 283 paragraph 2 line 1]-[page 283 paragraph 3 line 11]). Reading this teaching, a person having skill in the art would have a reasonable expectation of successfully calculating higher order error terms in Eggels (see the term denoted O(u^3, uNABLAu) in Eggels [page 358 col 2 paragraph 1 lines 12-13), to include the internal phenomenon of heat dissipation and compressive work by modifying Eggels in view of Chen with the internal energy distribution of He (He eq. 11 [page 285]). After solving for internal energy 

With respect to claim 15, Eggels in view of Chen teaches all of the limitations of claim 11, as noted above. Eggels does not teach wherein the additional heat source term is computed and 5added to the second states, and the method further comprises: calculate the effect of heating by fluid viscosity and heating by fluid conduction calculate the computer, the entropy diffusion and removing this from the additional heat source term.
However, Chen teaches wherein the additional heat source term is computed (G_j in equation (21) [page 1982]) and added to the second states (G_J is added to second states f - f^(eq) in eq. 21 [page 1982]), and the method further comprises: calculate the computer, the entropy diffusion (first term in equation (28) [page 1982]; see also [page 1982 paragraph 3 line 9] explaining this) and removing this from the additional heat source term (second term in equation (26) [page 1982]; connected to first term in equation 28 through equation 24, [page 1982]; which is removed by separating D_0 from D_t into components of D in equation (23), prior to solving for the heat source term G_j  [page 1982]).
 	Chen does not teach calculate the effect of heating by fluid viscosity and heating by fluid conduction. 
However, He teaches calculate the effect of heating by fluid viscosity (second term on right hand side of eq. (20), [page 286]; see also [page 287 paragraph 1 lines 4-5] explaining this) and heating by fluid conduction (second term on left hand side of eq. 20, [page 286]; see also [page 287 paragraph 1 line 2] explaining this).

It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Chen with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses 

With respect to claim 19, Eggels in view of Chen teaches all of the limitations of claim 11, as noted above. Eggels does not teach solve for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of those states being given by
                
                    
                        
                            q
                        
                        
                            i
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∆
                            t
                            ,
                             
                            t
                            +
                            ∆
                            t
                        
                    
                    =
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
i are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source.
	However, Chen teaches solve for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of those states being given by 
 (entropy generation number S measured at time step 7x10^5, [page 1984 col 1 paragraph 2 line 8] using equation 28, [page 1982], which has a first term OMEGA relating to equation 24, which relates back to the temperature field distribution equation 21 having an equilibrium term f_j^(eq) that can be pulled out with some basic algebra and the last term of equation 21 being a force term the relates to heat because this is a temperature distribution, [page 1982] and a second term with PHI that relates to equation 30 having an equilibrium term g_k^(eq) that can be pulled out with some basic algebra, [page 1982], and further relating back to the flow field distribution equation 7 having last term of equation 7 being a force term related to heat by dimensionless temperature THETA in equation 8, [page 1980]).
	Neither Eggels nor Chen teaches 
                
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
                        
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source.
	However, He teaches                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    τ
                                                
                                                
                                                    q
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    V
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    Π
                                                
                                                ˘
                                            
                                        
                                        
                                            q
                                        
                                        
                                            n
                                            o
                                            n
                                            -
                                            e
                                            q
                                        
                                    
                                
                            
                            +
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                    

(see equation 44, [page 291]; because                         
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     and                         
                            
                                
                                    Q
                                
                                
                                    s
                                
                            
                        
                     are may be interpreted broadly under BRI, equation 44 of He [page 291] can be re-arranged as follows:

                
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                            ,
                            t
                            +
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            0.5
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    [
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    ]
                    -
                    
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                        
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                            +
                            0.5
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            δ
                        
                        
                            t
                        
                    
                
            
Re-write the coefficient                         
                            
                                
                                    
                                        
                                            δ
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                    
                                    +
                                    0.5
                                    
                                        
                                            δ
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                     as K for simplicity:
                
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                            ,
                            t
                            +
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    =
                    -
                    K
                    [
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    ]
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                
            
Move                         
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     to the right side of the equation:
                
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                            ,
                            t
                            +
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    [
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    ]
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                
            
Now we are only working with the right side. Multiply out the K term to remove the parenthesis.
                
                    =
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                
            
Rearrange the terms so                         
                            K
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     is the first term and                         
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            -
                            K
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     terms are the last terms: 
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                
            
Add 0 to the equation with the terms  +                        
                            K
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            -
                             
                            K
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                    :
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            τ
                        
                        
                            c
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                
            
Factor out -Kfq                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                        
                     from the second and third terms.
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    (
                    
                        
                            -
                            1
                        
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                        
                    
                    +
                    1
                    )
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                
            

Rearrange                        
                             
                            K
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    
                                        
                                            -
                                            1
                                        
                                        
                                            
                                                
                                                    τ
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                    +
                                    1
                                
                            
                             
                        
                     so it looks like the equation in claim 9:
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    (
                    1
                    -
                    
                        
                            1
                        
                        
                            
                                
                                    τ
                                
                                
                                    c
                                
                            
                        
                    
                    )
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    (
                    -
                    K
                    )
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                
            

Substitute in equation (42) for                         
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     and then substitute in equation (25) for the F, move all extra terms from equation (42) to the end of the equation and call them E:
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    
                    
                        
                            G
                            ∙
                            
                                
                                    ξ
                                    -
                                    u
                                
                            
                        
                        
                            R
                            T
                        
                    
                    
                        
                            f
                        
                        
                        
                            e
                            q
                        
                    
                    
                        
                            -
                            K
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    E
                
            
Use the ideal gas law, as explained in equation 8, (p=ρRT, [page 284]) to convert G/RT to some constant C representing external force over pressure p.
                
                    =
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    
                    
                        
                            C
                            ∙
                            
                                
                                    ξ
                                    -
                                    u
                                
                            
                        
                        
                            p
                        
                    
                    
                        
                            f
                        
                        
                        
                            e
                            q
                        
                    
                    
                        
                            -
                            K
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    -
                    K
                    
                        
                            f
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    
                        
                            q
                        
                        
                            α
                        
                    
                    
                        
                            x
                            ,
                             
                            t
                        
                    
                    +
                    E
                
            
Rename                         
                            K
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                             
                        
                    to                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                    ; rename the coefficients C,                         
                            
                                
                                    f
                                
                                
                                
                                    e
                                    q
                                
                            
                            
                                
                                    -
                                    K
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                        
                     to                         
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    ; and the end terms                         
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            -
                            K
                            
                                
                                    
                                        
                                            g
                                        
                                        -
                                    
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            -
                            K
                            
                                
                                    f
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    t
                                
                            
                            +
                            E
                        
                     to Qs:
                
                    
                        
                            
                                
                                    g
                                
                                -
                            
                        
                        
                            α
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                            ,
                            t
                            +
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            ξ
                                            -
                                            u
                                        
                                    
                                
                                
                                    p
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
), , where qi are lattice vectors (g is internal energy distribution, [page 286 paragraph 1 line 5]), x is direction(x is x in equation (44), [page 291]) ci is velocity of states (ξ is microscopic velocity, [page 284 paragraph 1 line 1]), Δt is a change in time t (δt is Δt),                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium (eq represents the Maxwell-Boltzmann distribution for the term [page 284 paragraph 2 line 4), τq is the relaxation time (the symbol τ is relaxation time, [page 284 paragraph 2 line 4]), V  is (u is the macroscopic variable velocity, [page 284 paragraph 1 line 2])                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution (equation 44 includes non-equilibrium terms such as q, [page 291]), p is pressure  (p is pressure using the ideal gas law, [page 284 paragraph 3 line 6]), and QS is the additional heat source (Qs includes heat dissipation terms q, [page 285 paragraph 1 line 5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (eq. 1 and of Eggels [page 358] and eq. 21 of Eggels [page 360]) with the scalar density Q_i(x,t) being a function of a scalar quantity, C(x,t), and density ρ(x,t). Eggels doesn’t specifically teach simulating a time evolution of entropy of the flow, but gives the scalar transport equation in eq. 19, (Eggels [page 360]), and provides an example of applying the lattice-Boltzmann scheme extended with the scalar transport equation  to a square cavity by coupling a scalar quantity (temperature) with the momentum equations via a force vector f(x,t), (Eggels [page 361 col 2 paragraph 1 lines 1-5]] and Eggels [page 361 col 2 paragraph 3 lines 
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Chen with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system and method that teaches a double distribution function lattice Boltzmann method (DDF-LBM) where the second distribution function is for a scalar quantity that is coupled to the first distribution function (Eggels [page 260] – see eq. 20). Chen teaches that these values of velocity and temperature, can be used to predict entropy generation in turbulent natural convection due to internal heat generation in a square cavity, (Chen [Abstract] lines 1-4), with the specific teaching of using LBM to calculate the subparts of the entropy equation (28) as shown in equation 24 and equation 29 (Chen [page 1982]), and then integrating over the global computational domain to get total entropy as shown in equation 33 (Chen [page 1983]). Chen specifically mentions using Chapman-Enskog procedure to derive macrodynamics (Chen [page 1982 paragraph 1 lines 1-3). He describes the passive scalar approach of Eggels as reference 19, and teaches that solving for internal energy distribution in 

With respect to claim 20, Eggels in view of Chen in further view of He teaches all of the limitations of claim 19, as noted above. Neither Eggels nor Chen teaches wherein the collision operator is related to:
                
                    
                        
                            
                                
                                    Π
                                
                                ˘
                            
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                    
                        
                            δ
                            -
                            
                                
                                    v
                                    v
                                
                                
                                    R
                                    T
                                    +
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    ∙
                    
                        
                            Π
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                
             .
However, He teaches wherein the collision operator is related to:
                
                    
                        
                            
                                
                                    Π
                                
                                ˘
                            
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                    
                        
                            δ
                            -
                            
                                
                                    v
                                    v
                                
                                
                                    R
                                    T
                                    +
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    ∙
                    
                        
                            Π
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                
             .
(As previously noted, equation (44) [page 291] can be rearranged to show the equation of claim 19, which includes equation (43) [page 291] having a stress tensor Π. The variables                         
                            
                                
                                    e
                                
                                
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    t
                                
                            
                        
                     are used directly in equation (44), [page 291], and RT is included through the ideal gas law in equation (8), [page 284] and p in equation (43), [page 291]. Because                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is claimed as related in the claim, the terms                         
                            δ
                            -
                            
                                
                                    v
                                    v
                                
                                
                                    R
                                    T
                                    +
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     can be arbitrarily defined by multiplying the stress tensor by 1 in the form                         
                            
                                
                                    δ
                                    -
                                    v
                                    v
                                    /
                                    (
                                    R
                                    T
                                    +
                                    v
                                    ^
                                    2
                                     
                                    )
                                
                                
                                    δ
                                    -
                                    v
                                    v
                                    /
                                    (
                                    R
                                    T
                                    +
                                    v
                                    ^
                                    2
                                     
                                    )
                                
                            
                        
                     and simply factoring out the unnecessary terms to get the form                         
                            
                                
                                    1
                                
                                
                                    δ
                                    -
                                    v
                                    v
                                    /
                                    (
                                    R
                                    T
                                    +
                                    v
                                    ^
                                    2
                                     
                                    )
                                
                            
                            
                                
                                    δ
                                    -
                                    
                                        
                                            v
                                            v
                                        
                                        
                                            R
                                            T
                                            +
                                            
                                                
                                                    v
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    ; see .





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Discrete Boltzmann equation model for non-ideal gases” (He) – equation (16), [page] R14 is fairly close to how the equation is claimed in claim 9 and 35 includes the stress tensor PI, [page R16].
“Lattice Boltzmann method for fluid flows” (Chen) – equation (6) explaining how to combine the equilibrium and non-equilibrium components with the first and second order expansion of the non-equilibrium function explained after equation (7), [page 333]; and equations (20) and (22) include first order and second order definitions for stress tensor PI, [page 335].
“Computation of High-Subsonic and Transonic Flows by a Lattice Boltzmann method” (Li) – In this method, and LBM scheme for high-subsonic/transonic flows is applied for computing flows with high flow Mach number and a scalar transport equation for entropy is solved and coupled with the LBM solver to satisfy the conservation of energy, [page 2 paragraph 2 lines 2-5].
“Consistent two-population lattice Boltzmann model for thermal flows” (Karlin) – two population lattice Boltzmann equations the extended entropic lattice Boltzmann formulation (DDF-ELBM), [Abstract].
CN103425833A (li) – solve the h-alpha solver function (entropy), propagation collision kernel function, and boundary processing kernel function concurrently – see translation [0019]-[0029]. 
U.S. 2013/0151221 A1 (Chen) – Claim 1 uses much of the same language as the instant application. However, this prior art reference includes limitations regarding voxels. The instant application is directed to solving for entropy, which is not taught by this reference.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148